Sullivan, J. P.,
concurs in a separate memorandum as follows: I agree with the majority that there are issues of fact which preclude summary judgment. As the majority notes, plaintiff has not made a sufficient showing that it was the procuring cause of the commitment issued by Atlantic Funding, Limited; it has failed to establish, as a matter of law, a "direct and proximate link, as distinguished from one that is indirect and remote, between the bare introduction and the consummation.” (Greene v Hellman, 51 NY2d 197, 206.)* I also *431agree that there is a question of fact as to whether Atlantic Funding was financially able to make the loan.
In my view, however, it can be concluded as a matter of law that plaintiffs right to recover a commission was not conditioned on approval of the mortgage commitment by the United States General Services Administration (GSA).
The agreement between plaintiff and Wilvin granted plaintiff "the exclusive authority for a period of 90 days” to obtain a commitment for a "mortgage covering the * * * property in the principal sum of $19,000,000 or for such other amount and/or terms to which [Wilvin] may agree.” In addition, it provided that if plaintiff "obtain[s] a commitment for such mortgage,” Wilvin agrees to pay plaintiff a commission, which "shall be earned on the date the commitment is accepted, and is due and payable upon closing.” The Wilvin defendants claim that, while not expressed in the written agreement, "GSA approval of the mortgage lender was a prerequisite of any mortgage commitment [plaintiff] was to procure.” Therefore, Wilvin argues, since GSA never approved any of the proposed lenders plaintiff was not entitled to a commission.
The majority finds an issue of fact as to whether plaintiffs right to a commission was conditioned on GSA approval of the loan commitment. While a broker’s right to a commission may be dependent on a specified condition (see, 11 NY Jur 2d, Brokers, § 108), there is nothing in the record—either in the commission agreement itself or in the affidavit of Willard Scolnik, an individual defendant and principal of Wilvin— which provides a factual basis for concluding that the parties intended to include such a condition in their commission agreement. Rather, the statement by Scolnik that Wilvin made it "absolutely clear” to plaintiff that "any financing would necessarily have to be approved by GSA as a precondition of awarding the lease” provides support only for a claim that GSA would not lease the property absent its prior approval of the loan commitment.
*432Nor is there any merit to Wilvin’s argument that since plaintiff did not procure a lender ready, willing and able to perform on the terms set by Wilvin (see, Rusciano Realty Servs. v Griffler, 62 NY2d 696), it is not entitled to a commission. Wilvin, since it accepted the commitment from Atlantic Funding, is past the point of denying that the terms of that commitment were unsatisfactory. As was said in another matter in words that could just as easily have been written with this case in mind, "The fact that [Wilvin] ultimately derived no benefit from the commitment obtained by [plaintiff] does not relieve [Wilvin] of the obligation to pay for the contractual service rendered. * * * '[Where the broker] has rendered the stipulated service and it is through no fault of [its] that the matter is never completed,’ ” it is nevertheless entitled to its commission. (Morse Co. v 3 Hanover Sq. Owners Corp., 156 AD2d 229, 230, quoting Smith v Peyrot, 201 NY 210, 214.)
Equally without merit is Wilvin’s claim that parol evidence is admissible to establish GSA approval as a prerequisite of the mortgage commitment. First of all, whether GSA would lease the property absent its prior approval of the loan commitment is not at issue. The relevant inquiry, rather, is whether plaintiff’s right to a commission was conditioned on approval of the mortgage commitment by GSA. In any event, extrinsic evidence is inadmissible since the contract, although not reviewed by Wilvin’s attorney, is between sophisticated businessmen and is clear and unambiguous. (See, Namad v Salomon Inc., 74 NY2d 751, 753; see also, Morse Co. v 3 Hanover Sq. Owners Corp., 156 AD2d, supra, at 230.) A document which is complete, clear and unambiguous on its face is an integrated agreement as a matter of law and defines the limits of the contract even in the absence of a merger clause. (See, Braten v Bankers Trust Co., 60 NY2d 155, 161-163.)